DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7-13,15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maloo(US 10,355,964).
	Claim 1: Maloo disclose receiving by a plurality of packet analyzers, copies of a network data packet in (col.8,lines 7-28). Maloo disclose performing by one or more of the plurality of packet analyzers security operations on the received copies of the mirrored network data packet in (col.8,lines 20-37). Maloo disclose generating by one or more of the plurality of packet analyzers a plurality of recommendations for the network data packet the plurality of recommendations comprising one or more of the following: an allow and a deny recommendation in (col.5,lines 49-60;col.8,lines 43-64). Maloo disclose determining to discard the network data packet or allow the network data packet based on the plurality of recommendations in (col.6,lines 53-59; col.8,lines 43-64).

Claim 3: Maloo disclose creating the packet analyzers by a virtual network manager associated with a management server in (col.5,lines 10-23).
Claim 4: Maloo disclose creating a control virtual machine(VM) corresponding to each of the packet analyzers in (col.4,lines 29-37).
Claim 5: Maloo disclose connecting each of the packet analyzers to a corresponding control virtual machine(VM) via a dedicated channel in (col.4,lines 29-37;fig.1).
Claim 7: Maloo disclose GPU executes the packet analyzers to perform the security operations in (col.5,lines 43-55;fig.2). 
Claim 8: Maloo disclose at least one memory associated with at least one server and at least one memory storing a deep packet inspection module in(fig.4). Maloo disclose a plurality of packet analyzers that are executed to cause at least one processor to receive copies of a network packet in (col.8,lines 7-28). Maloo disclose perform security operations on the received copies of the mirrored network data packet(col.8,lines 20-37 (); generate a plurality of recommendations for the network data packet, the plurality of recommendations comprising one or more of the following: an allow and a deny recommendation(col.5,lines 49-60;col.8,lines 43-64); and determine to discard the network data packet or allow the network data packet based on the plurality of recommendations in (col.6,lines 53-59; col.8,lines 43-64).  
Claim 9: Maloo disclose route the network data packet to a destination that the instruction is an allow instruction and discard the network data packet in response to a determination the instruction is a discard instruction in (col.8,lines 43-64; col.6,lines 53-59).

Claim 11: Maloo disclose a management server, the management server comprising a virtual network manager, wherein the virtual network manager implements the plurality of packet analyzers and a plurality of control virtual machines corresponding thereto in (col.5,lines 10-23; col.4,lines 29-37;fig.1).
Claim 12: Maloo disclose GPU executes plurality of packet analyzers in (col.5,lines 43-55;fig.2). 
Claim 13: Maloo disclose each of the packet analyzers is connected to a corresponding control virtual machine via at least one channel in the plurality of channels in (col.4,lines 29-37;fig.1).
Claim 15: Maloo disclose a plurality of packet analyzers that are executed to cause at least one processor to receive copies of a network packet in (col.8,lines 7-28). Maloo disclose perform security operations on the received copies of the mirrored network data packet(col.8,lines 20-37 ); generate a plurality of recommendations for the network data packet, the plurality of recommendations comprising one or more of the following: an allow and a deny recommendation(col.5,lines 49-60;col.8,lines 43-64); and determine to discard the network data packet or allow the network data packet based on the plurality of recommendations in (col.6,lines 53-59; col.8,lines 43-64).  
Claim 16: Maloo disclose a control logic component causes the at least one processor to discard the network data packet if at least one of the recommendations in the buffer is a deny recommendation in (col.8,lines 43-64; col.6,lines 53-59).
Claim 17: Maloo disclose a control logic component causes the at least one processor to route the network data packet if all the recommendations output in the buffer are allow recommendations in (col.8,lines 43-64; col.6,lines 53-59).

Claim 19: Maloo disclose packet analyzer is connected to the corresponding control virtual machine via a dedicated channel in (col.4,lines 29-37;fig.1).
Allowable Subject Matter
Claims 6,14,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Amendment
The previous double patenting rejection have been withdrawn in view of Applicant’s Amendment filed on 10/9/2020. The Terminal Disclaimer filed on 10/9/2020 have been approved by the office. However, Applicant’s amendment necessitated the new ground of rejection. See new rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.